Exhibit 10.2
CLASS A OPTION AGREEMENT
 
This Class A Option Agreement (the "Agreement") is entered into this 11th day of
February 2010, by and between, Icahn Enterprises, L.P., a Delaware master
limited partnership (together, with its successors, the "Partnership"), and
Daniel Ninivaggi (the "Optionee'').
 
In consideration of the premises, mutual covenants and agreements herein, the
Partnership and the Optionee agree as follows:
 
1.           Grant of Option. On the date hereof, the Partnership hereby grants
to the Optionee a Class A Option to purchase from the Partnership, at a price of
$45.60 per unit (the "Exercise Price"), up to 100,000 depositary (common) units
of the type of units currently listed on the New York Stock Exchange
representing common limited partnership interests of the Partnership (the
"Units"), subject to the provisions of this Agreement (collectively the
"Options").
 
2.           Vesting.
 
(a)           In General. All of the Options will be nonvested and forfeitable
as of the Effective Date. Subject to the Optionee's continued employment with
the Partnership or its general partner (together, with its successors, the
"General Partner"), Options with respect to 33,334 Units will vest at the close
of business on December 31, 2010; 33,333 Units at the close of business on
December 31, 2011; and 33,333 Units at the close of business on December 31,
2012.
 
(b)           Acceleration of Vesting. Notwithstanding Section (a), all Options
that have not been previously forfeited or expired shall become fully vested and
nonforfeitable upon the earliest to occur of the following:  Termination by the
General Partner and the Partnership of the Optionee's employment with the
Partnership and General Partner without Cause or the termination by Optionee for
Good Reason.  However, all Options expire after which they are no longer
exercisable as set forth in Section 3 and 4 hereof.
 
For purposes of this Agreement, Cause and Good Reason shall be as defined in his
Optionee’s Employment Agreement of even date with the Partnership (the
“Employment Agreement”).
 
(c)           Cessation of Employment or Other Service Relationship. Except as
provided in Section 2(b), all unvested Options terminate immediately upon the
cessation of the Optionee's employment with the Partnership and the General
Partner.
 
3. 
(a)
Term of Options. Except as set forth in this Section 3, all Options, whether
vested or unvested, shall expire at the close of business on the 90th day
following the cessation of Optionee’s employment (the date on which Optionee is
no longer employed by Employer). Prior to the Expiration Date,  in the case of
Optionee being terminated by the Partnership and the General Partner without
Cause or being terminated by Optionee for Good Reason, the Option shall expire
at the close of business on the 180th day following the cessation of Optionee’s
employment.

 
 
 

--------------------------------------------------------------------------------

 
 
 
(b)
In the event that Optionee shall remain in the continuous employ of the
Partnership and the General Partner through the Expiration Date (as defined in
the Employment Agreement to be December 31, 2012), the Option to purchase the
100,000 Units will expire at 5:00 p.m. Eastern Time (the “close of business”) on
June 30, 2013, or if he remains employed beyond March 31, 2013, then the Options
shall expire on the earlier to occur of (a) the close of business on the 90th
day after his employment ceases (or the 180th day in the case of Optionee being
terminated by the Partnership and the General Partner without Cause or being
terminated by Optionee for Good Reason) and (b) December 31, 2014

 
4.           Exercise of Vested Options.
 
(a)          Right to Exercise. The Optionee may exercise a vested Option at any
time after the later of the Effective Date and the date on which the required
approval of the grant of the Options has been obtained from the requisite
holders of outstanding Partnership Units and at any time on or before the
relevant Expiration Date.
 
(b)           Exercise Period Following Cessation of Employment. Following
cessation of the Optionee's employment with the Partnership and the General
Partner the vested Options shall expire and be of no further force and effect as
set forth in Section 3  hereof.
 
(c)           Exercise Procedure. In order to exercise the Options, the
following items must be delivered to the Secretary of the General Partner (i) an
exercise notice in the form attached hereto as Appendix B, (ii) full payment of
the Exercise Price for such Units, and (iii) an executed copy of any other
agreements or documents reasonably required by the General Partner or the
Partnership. An exercise will not be effective until all of the foregoing items
are received by Secretary of the General Partner.
 
(d)           Method of Payment. Payment of the Exercise Price may be made at
the election of the Optionee (i) by delivery of cash, certified or cashier's
check, money order or other cash equivalent acceptable to the Partnership in its
discretion, (ii) by a broker-assisted cashless exercise in accordance with
Regulation T of the Board of Governors of the Federal Reserve System through a
brokerage firm approved by the Partnership, or (iii) by a cashless exercise for
purposes of Section 19 of this Agreement, or (iv) a combination of the
foregoing.
 
(e)           Issuance of Units. Upon exercise of the Options in accordance with
the terms of this Agreement, the Partnership will issue to the Optionee or to
the brokerage firm specified in the Optionee's delivery instructions pursuant to
a broker-assisted cashless exercise, as the case may be, the number of Units so
paid for, in the form of fully paid and nonassessable Depositary Units
representing limited partner interests of the Partnership.
 
5.           Tax Withholding. Upon the exercise of the Options in accordance
with the terms of this Agreement, the Partnership shall have the right to
withhold (and at the Optionee’s election the Partnership shall withhold) the
number of Units issuable in respect of the Options having an aggregate Fair
Market Value as of the date of the withholding equal to the amount of any
federal, state, local or foreign taxes payable as a result of the vesting or
exercise of the Options in whole or in part; provided, however, that the value
of the Units withheld may not exceed the statutory minimum withholding amount
required by law or such additional amount (as permitted by law) elected by
Optionee.  The value of any Units withheld by the Partnership shall be paid by
the Partnership to satisfy Optionee’s tax liabilities.


 
 

--------------------------------------------------------------------------------

 


For purposes of this Agreement,  Fair Market Value means, with respect to a Unit
for any purpose on a particular date, (A) if Units are registered under Section
12(b) or 12(g) of the Securities Exchange Act of 1934, as amended, and listed
for trading on a national exchange or market, the average, for the 30-day period
preceding such date, of: (i) the closing price quoted on the New York Stock
Exchange, the American Stock Exchange, or the Nasdaq National Market, as
applicable; (ii) the last sale price quoted on the Nasdaq SmallCap Market; (iii)
the average of the high bid and low asked prices on the Nasdaq OTC Bulletin
Board Service or by the National Quotation Bureau, Inc.; or (iv) if Units are
not quoted by any of the above, the average of the closing bid and asked prices
on the relevant date furnished by a professional market maker for the Units, and
(B) if there are not any quoted bid and asked prices, the value as determined in
good faith by the Board of Directors of the General Partner (the "Board"),
provided, however, that for purposes of calculating Optionee's taxable income
upon exercise of the Options under the circumstances set forth in clause (A)
above, Fair Market Value shall mean the closing price or the last sale price
quoted on the principal exchange or market on which the Units are listed or
traded.
 
6.           Adjustments for Transactions and Other Events.   Adjustments for
Transactions and Other Events.  In the event that the Partnership engages in:
 
 
(a)
A split or combination of Units (whether by dividend of Units or otherwise), a
recapitalization, reorganization or other similar change in its capital
structure;

 
(b)
An Excess Dividend (as defined below);

 
(c)
An issuance of Units of the Partnership or securities convertible into or
exchangeable for Units of the Partnership, to Mr. Carl C. Icahn or his
affiliates, at a price per Unit less than its Fair Market Value; or

 
(d)
A going private transaction with a controlling person of the Partnership.

 
then the Board shall make such equitable adjustments and modifications to the
Options and the terms of this Agreement, including but not limited to the number
or kind of interests covered by the Options, the Exercise Price, or the manner
in which the Options are to be exercised, as the Board reasonably determines is
required or appropriate in order to prevent the dilution or enlargement of the
benefits or potential benefits provided in respect of Options under this
Agreement.


 
 

--------------------------------------------------------------------------------

 
 
For the purposes of this Agreement, the term Excess Dividend shall mean the
amount, if any, by which the aggregate dividends, paid to holders of Units from
and after January 1, 2010, in either cash or other property (valued at fair
market value as determined by the Board, in its reasonable discretion) exceeds
the Tax Amount. ‘‘Tax Amount’’ means the aggregate combined federal, state and
local income taxes, for all periods  beginning on or after January 1, 2010,
including estimated taxes, that would be payable by the Partnership if it were a
Delaware corporation filing separate tax returns with respect to its Taxable
Income for such periods and owned 100% of Icahn Enterprises Holdings L.P.;
provided, that in determining the Tax Amount, the effect thereon of any net
operating loss carryforwards or other carryforwards or tax attributes, such as
alternative minimum tax carryforwards, that would have arisen if Partnership
were a Delaware corporation shall be taken into account, but only to the extent
such carryforwards or attributes arise after January 1, 2010;  provided, further
that (i) if there is an adjustment in the amount of the Taxable Income for any
period, an appropriate positive or negative adjustment shall be made in the Tax
Amount, and if the Tax Amount is negative, then the Tax Amount for succeeding
periods shall be reduced to take into account such negative amount until such
negative amount is reduced to zero and (ii) any Tax Amount other than amounts
relating to estimated taxes shall be computed by a nationally recognized
accounting firm (but, including in any event, Partnership’s  auditors).
Notwithstanding anything to the contrary, the Tax Amount shall not include taxes
resulting from Partnership’s change in the status to a corporation for tax
purposes.‘‘Taxable Income’’ means, for any period, the taxable income or loss of
Partnership for such period for federal income tax purposes.
 
7.            Holder of Options Not a Unitholder. Until such time, if any, that
he exercises the Options, Optionee shall have no rights as a Unitholder and
shall not be owed the duties, if any, that Unitholders are owed in their
capacity as Unitholders.
 
8.           Notices. All notices and other communications made or given
pursuant to this Agreement shall be in writing and shall be sufficiently made or
given if hand delivered or mailed by certified mail, addressed to the Optionee
at the address contained in the records of the Partnership or General Partner,
or addressed to the Partnership for the attention of the Secretary of the
General Partner at its principal executive office or, if the receiving party
consents in advance, transmitted and received via telecopy or via such other
electronic transmission mechanism as may be available to the parties.
 
9.           Investment Representation. if at any time the Partnership
determines that the delivery of Units under this Agreement is or may be unlawful
under the laws of any applicable jurisdiction, or federal or state securities
laws, the right to exercise the Options or receive Units pursuant to the Options
or exercise of any particular right hereunder shall be suspended until the
Partnership determines that such delivery is lawful. The Partnership may require
that the Optionee, as a condition to exercise of the Option, and as a condition
to the delivery of any Units, make such written representations (including
representations to the effect that such person will not dispose of the Units so
acquired in violation of federal or state securities laws) and furnish such
information as may, in the opinion of counsel for the Partnership, be
appropriate to permit the Partnership to issue the Units in compliance with
applicable federal and state securities laws.  The Partnership shall use its
best efforts to register the Units issuable upon exercise of the Options with
the Securities and Exchange Commission and, except during occasional periods
when the registration statement relating thereto may not be usable to maintain
such registration so that such Units are freely transferrable within a
reasonable time following the date hereof.
 
10.         Entire Agreement. This Agreement, together with the Employment
Agreement, contains the entire agreement between the parties with respect to the
Options granted hereunder. Any oral or written agreements, representations,
warranties, written inducements, or other communications made prior to the
execution of this Agreement with respect to the Options granted hereunder shall
be void and ineffective for all purposes.  Any conflict between this Agreement
and the Employment Agreement with respect to the Options shall be determined as
provided in this Agreement.


 
 

--------------------------------------------------------------------------------

 


11.         Intentionally Omitted.
 
12.         Amendment. This Agreement may be amended from time to time in a
written document signed by each of the parties hereto.
 
13.         Governing Law. The validity, construction and effect of this
Agreement, and of any determinations or decisions made by the Partnership
relating to this Agreement, and the rights of any and all persons having or
claiming to have any interest under this Agreement, shall be determined
exclusively in accordance with the laws of Delaware without regard to its
provisions concerning the applicability of laws of other jurisdictions. Any suit
with respect hereto will be brought in the federal or state courts in the
districts which include courts in Delaware, and the Optionee hereby agrees and
submits to the personal jurisdiction and venue thereof.
 
14.         Headings. The headings in this Agreement are for reference purposes
only and shall not affect the meaning or interpretation of this Agreement.
 
15.         Options Conditioned Upon Unit Holder Approval. This Agreement and
the Options are conditioned upon and subject to approval thereof by a vote of
the depositary unit holders in accordance with rules under Section 16 of the
Securities Exchange Act of 1934, as amended.  Partnership will use its best
efforts to cause the Unitholders to approve the grant of Options to Optionee and
Carl C. Icahn has agreed in connection with the Employment Agreement to vote all
his Depositary Units for the grant of the Options to Optionee.
 
16.         Non-Guarantee of Employment or Other Service Relationship. Nothing
in this Agreement shall alter the Optionee's at-will or other employment status
with the Partnership or the General Partner, nor be construed as a contract of
employment or other service relationship between the Partnership or the General
Partner and the Optionee, or as a contractual right of the Optionee to continue
in the employ of, or in a service relationship with (or to occupy any particular
position with, or receive any particular benefit or compensation from the
Partnership, and any change thereof shall not be deemed to constitute a
termination of employment hereunder) the Partnership or the General Partner for
any period of time, or as a limitation of the right of the Partnership or the
General Partner to discharge the Optionee at any time with or without cause or
notice and whether or not such discharge results in the forfeiture of any Units.
 
17.         No Rights as a Holder of a Unit. The Optionee will not have any of
the rights of a holder of a Unit until such Units have been issued to him upon
the due exercise of the Options.
 
18.         Nontransferability of Options. The Options are nontransferable and
may be exercised only by Optionee except that (a) upon the death of the
Optionee, vested Options may be transferred by will or the laws of descent and
distribution or (b) if the Optionee is under a legal disability, the vested
Options may be transferred to the Optionee's guardian or legal representative.
Except as provided above, the Options may not be assigned, transferred, pledged,
hypothecated or disposed of in any way (whether by operation of law or
otherwise) and shall not be subject to execution, attachment or similar process.
 
 
 

--------------------------------------------------------------------------------

 


19.         Units No Longer Publicly Traded. In the event that the Units are no
longer publicly traded, the Optionee may exercise the vested Options on a
cashless basis, in which event the Optionee will be paid with respect to each
Unit for which the Option is exercised the amount by which the Fair Market Value
of the Unit, on the date of exercise exceeds, the Exercise Price.
 
ICAHN ENTERPRISES L.P
CLASS A OPTION EXERCISE FORM
 
TO:       Secretary of ICAHN ENTEROPRISES, L.P.
 
FROM:            _________________________________
 
I hereby irrevocably exercise my option to purchase depositary (common) units
representing limited partner interests of ICAHN ENTERPRISES, L.P. subject to all
the terms and provisions of the Option Grant Agreement as follows:
 
Date of Option Grant: ______________________________
 
Date(s) of Vesting of Option:              _________________________________
 
Exercise Price: $____ per unit
 
Number of Units to be Purchased:      _________________________________
 
Total Exercise Price Enclosed: $         _________________________________
 
Units should be registered as follows:
 
¨           In Optionee's name or the name of another individual:
 
Name(s)     _________________________________________
 
Address     _________________________________________
 
Social Security Number:       _____________________________
 
¨           In the name of Optionee's
broker         _____________________________
 
Full payment of the aggregate option exercise price pursuant to Sections 4(c)
and (d) of the Option Grant Agreement is enclosed as follows:
 
 
____ (i)
Cash, certified or cashier’s check, money order or other cash equivalent in the
amount of $________, (number of Units being exercised x grant price per unit)

 
 
 

--------------------------------------------------------------------------------

 


 
____ (ii)
Broker-assisted cashless exercise pursuant to Federal Reserve Regulation T in
the amount of $_________ (broker is hereby authorized to make such payment
directly to ICAHN ENTERPRISES, L.P.)

 
Contact Information for Broker:
 
Name:                     ___________________________________
 
Address:                 ___________________________________
 
  ___________________________________
 
Telephone:             ___________________________________
 
Any broker-assisted cashless exercise must be in accordance with Federal Reserve
Regulation T.
 
______________________________
Optionee’s Signature
 
Date:  ________________________
 

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the Partnership has caused this Agreement to be executed
this 11th day of February 2010.
 

 
Icahn Enterprises, L.P.
 
By: Icahn Enterprises G. P. Inc., general
partner
     
By:
/s/ Keith Meister
   
 Name: Keith Meister
   
 Title: Principal Executive Officer

 
The undersigned hereby acknowledges that he has carefully read this Agreement
and agrees to be bound by all of the provisions set forth herein.
 
WITNESS
OPTIONEE
         
/s/ Daniel A. Ninivaggi
    Daniel A. Ninivaggi   

 
 
 

--------------------------------------------------------------------------------

 
 